Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021, has been entered.
 
Election/Restrictions
Applicant's election with traverse of Species A (i.e., a single and specific cell as hepatocytes); Species B (i.e., a single and specific means of assessing cell viability as cellular enzymes; Species C (i.e., a single and specific enzyme as CYP enzyme); and Species D (i.e., a single and specific protein as collagen) in the reply filed on June 20, 2018, is acknowledged.  

Status of Claims
Claims 1-22 were originally filed on September 12, 2017. 
The amendment received on June 20, 2018, amended claims 10, 19, and 21.  The amendment received on March 12, 2019, canceled claim 19; and amended claims 1, 3-4, 6, 10-11, 13-14, and 21.  The amendment received on November 1, 2019, amended claims 1, 11, and 22.  The amendment received on August 3, 2020, amended claims 1 and 11.  The amendment received on October 26, 2020, canceled claims 10 and 21; and amended claims 1 and 11.  The amendment received on May 13, 2021, canceled claims 2-4; and amended claim 1.  The amendment received on December 28, 2021, amended claims 1, 7, 9, 11, 17, 20, and 22.
s 1, 5-9, 11-18, 20, and 22 are currently pending and claims 1, 7, 9, 11-14, 17, 20, and 22 are under consideration as claims 5-6, 8, 15-16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 20, 2018.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/28/21 is insufficient to overcome the rejections (1) of claims 1, 7, 9, 11, 17, and 20 based upon Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/22/20), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 10/2/18); (2) of claims 1 and 11-14 based upon Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), and Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/22/20), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 10/2/18), and further in view of Ingber et al. (II) U.S. Publication No. 2014/0342445 A1 published on November 20, 2014; and (3) of claims 11, 20, and 22 based upon Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), and Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/22/20), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990), and further in view of Hung et al., J. Phys.: Conf. Ser. 34:656-661 (2006) (cited in the IDS received on 5/18/18).  It is noted that the Declaration’s discussion regarding the distinction between the four tested experiments is acknowledged.  The Examiner also acknowledges that the data provided in the Declaration demonstrates that utilization of the sulfo-SANPAH crosslinker results in consistent attachment of cells when compared to the closest prior art, i.e., Ingber et al.  Furthermore, it is noted that the claimed subject matter is commensurate in scope with the unexpected results discussed in the Declaration. 

Response to Arguments
Applicant’s arguments, see Response, filed 12/28/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 7, 9, 11, 17, and 20 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/22/20), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 10/2/18) has been withdrawn. 

Applicant’s arguments, see Response, filed 12/28/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 11-14 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), and Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/22/20), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 10/2/18), and further in view of Ingber et al. (II) U.S. Publication No. 2014/0342445 A1 published on November 20, 2014, has been withdrawn.

Applicant’s arguments, see Response, filed 12/28/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 11, 20, and 22 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), and Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/22/20), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990), and further in view of Hung et al., J. Phys.: Conf. Ser. 34:656-661 (2006) (cited in the IDS received on 5/18/18) has been withdrawn.

New Rejections Necessitated by Amendment
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 and 11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-9 of copending Application No. 15/648,293 (Levner et al. (II) U.S. Publication No. 2018/0024117 A1). 
Levner et al. (II) claims:
A method for culturing cells, comprising:  a) providing (i) a microfluidic device comprising a microchannel comprising a PDMS surface, (ii) a fluidic source comprising a fluid wherein said fluidic source is in fluidic communication with said microchannel, and (iii) a source of UV light; (b) exposing an UV light reactive portion of an sulfo-SANPAH crosslinker to said source thereby covalently attaching said crosslinker to said surface; (c) covalently attaching an extracellular matrix protein with a chemically reactive portion of said crosslinker so as to create a treated surface; (d) seeding viable cells on said extracellular matrix protein so as to create attached cells; e) flowing fluid through said microchannel so as to create flowing conditions; and (f) culturing said attached cells under said flow conditions such that said 
	Although the claim language is not identical, instant steps of claim 1 is the same as ‘293’s claim 8 as follows:
‘213 (instant application)
‘293 co-pending application
providing a microfluidic device comprising a microchannel comprising a PDMS surface
providing (i) a microfluidic device comprising a microchannel comprising a PDMS surface
said microchannel in fluidic communication with a fluid source comprising a fluid
providing (ii) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel
the PDMS surface reacted with an UV light reactive portion of a sulfo-SANPAH heterobifunctional crosslinker using an UV light source
providing (iii) a source of UV light; (b) exposing an UV light reactive portion of an sulfo-SANPAH crosslinker to the source thereby covalently attaching the crosslinker to the surface
covalently attaching one or more extracellular matrix proteins to a chemically reactive portion of the heterobifunctional crosslinker so as to create a treated surface
covalently attaching an extracellular matrix protein with a chemically reactive portion of the crosslinker so as to create a treated surface
seeding viable cells on said treated surface so as to create attached cells 
seeding viable cells on said extracellular matrix protein so as to create attached cells
flowing said fluid from said fluid source through said microchannel so as to create flowing conditions
flowing said fluid through said microchannel so as to create flowing conditions
culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days
culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days


It is also noted that seeding viable cells on the extracellular matrix protein in step (d) of the ‘293 claimed invention is the same as seeding the cells on the treated surface because the extracellular matrix proteins were covalently attached to the treated surface via the crosslinker.  ‘293 also claims where the cells are hepatocytes (claim 9) thereby rendering instant claim 11 the same as ‘293’s claim 9.  Thus, instant claims 1 and 11 are the same as ‘293’s claims 8-9.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 9, 11-14, 17, 20, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 10-12, 14, 16, 18, and 21-36 of copending Application No. 15/648,319 (Levner et al. U.S. Publication No. 2018/0024119 A1); over claims 1, 3, 11-17 of copending Application No. 15/648,293 (Levner et al. (II) U.S. Publication No. 2018/0024117 A1) (note: rejections excludes instant claims 1 and 11 as these claims are rejected under 101 above); over claims 1, 10-12, 14-15, 17-20, 22-31, and 34-46 of copending Application No. 15/648,339 (Levner et al. (III) U.S. Publication No. 2018/0023050 A1); over claims 1, 3-5, 13-19, 32, 44-47, and 49-53 of copending Application No. 15/648,306 (Levner et al. (IV) U.S. Publication No. 2018/0024118 A1); over claims 13, 16-20, 23, 25-27, 30 and 32-33  of copending Application No. 15/648,352 (Levner et al. (V) U.S. Publication No. 2018/0024120 A1). Although the claims at issue are not -identical, they are not patentably distinct from each other for the reasons stated below.  Please note that the rejection has been updated in light of amendments to the instant and copending applications.
15/648,319

Additionally, 12-14, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘319 application teaches that the hepatocytes can be dog hepatocytes (See Levner specification, pg. 5, lines 9-10), and teaches that the method further comprises (e) assessing viability by measuring the level of activity of one or more cellular enzymes such as a CYP enzyme (See Levner specification, pg. 4, lines 27-29).  Therefore, the ‘319 claimed method is not patentably distinct from the instantly claimed method.

15/648,293
Levner et al. (II) claims:
a method of treating a microfluidic device, comprising: a) providing (i) a microfluidic device comprising a microchannel comprising a plasma treated PDMS surface, (ii) a fluidic source comprising a fluid wherein said fluidic source is in fluidic communication with said microchannel, and (iii) a source of UV light and an sulfo-SANPAH heterobifunctional crosslinker having a light reactive portion and a chemically reactive portion; (b) exposing an UV light reactive portion of said sulfo-SANPAH crosslinker to said source thereby covalently attaching said crosslinker to said surface; (c) covalently attaching laminin with a chemically reactive portion of the said crosslinker so as to create a laminin-treated surface; (d) storing said microfluidic device comprising a laminin-treated surface in a solution wherein the storing is done at a controlled temperature below room temperature; (e) removing said microfluidic device from said storing and seeding viable cells on said laminin-treated surface so as to create attached cells; (f) flowing said fluid from said fluid source through said microchannel so as to create flow conditions; and (g) 
Levner et al. (II) also claims:
a method of culturing cells, comprising: a) providing (i) a microfluidic device comprising a microchannel comprising a plasma treated PDMS surface having a micropattern, (ii) a fluidic source comprising a fluid in fluidic communication with said microchannel, and (iii) a source of UV light and a sulfo-SANPAH crosslinker having a light reactive portion and a chemically reactive portion; (b) exposing an UV light reactive portion of said sulfo-SANPAH crosslinker to said source thereby covalently attaching said crosslinker to said surface; (c) covalently attaching one or more extracellular matrix proteins to a chemically reactive portion of said attached crosslinker as to create a treated surface; (d) seeding viable cells on said treated surface so as to create attached cells; e) flowing said fluid from said fluid source through said microchannel so as to create flowing conditions; and f) culturing said attached cells under said flow conditions for at least 7 days such that said attached cells such that the cells remain attached and viable and become aligned with, and elongate along, said micropattern during said culturing (See claim 11), and wherein the surface is a membrane and where the cells are skeletal muscle cells (See claims 12-13).
Levner et al. (II) also further claims where the crosslinker is activated with UV light in the presence of a mask (See claim 14).  It is also noted that Levner et al. (II) claims a kit comprising a microfluidic device comprising a PDMS surface, the surface covalently attached to a light reactive portion of sulfo-SANPAH, a laminin protein covalently attached to a chemically reactive portion of the sulfo-SANPAH, and a solution for storing the microfluidic device with a laminin-treated surface (See claim 15), cells (See claim 16), a set of instructions for treating the surface with the crosslinker and  the laminin protein (See claim 17) and where the surface is plasma-treated (See claim 18) whereby the claimed kit can be used in the instantly claimed method.  It is noted that the presently claimed method utilizes the transitional phrase, “comprising” thereby encompassing additional steps including storing the microfluidic device as claimed by Levner in claims 1 and 3.  
Additionally, for claims 7, 9, 12-14, 17, and 20, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘293 application teaches that the one or more peptides can be collagen or RGD peptides (See Levner specification, pg. 2, lines 27-30), teaches that the hepatocytes can be dog hepatocytes (See Levner specification, pg. 5, lines 9-10), and teaches that the method further comprises (e) assessing viability by measuring the level of activity of one or more cellular enzymes such as a CYP enzyme (See Levner specification, pg. 4, lines 27-29).  Therefore, the ‘293 claimed method is not patentably distinct from the instantly claimed method.

15/648,339
Levner et al. (III) claims:
a method of culturing cells, comprising: a) providing a microfluidic device comprising: (i) a microchannel comprising a PDMS surface, (ii) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel, (iii) a source of UV light, and (iv) an sulfo-SANPAH crosslinker comprising an UV light reactive portion and a chemically reactive portion; (b) exposing the UV light reactive portion to the UV source; (c) covalently attaching one or more extracellular matrix proteins or peptides to the chemically reactive portion of the sulfo-SANPAH crosslinker; (d) seeding viable cells on said one or more extracellular matrix proteins so as to create attached cells; (e) 
Levner et al. (III) claims:
A method of culturing cells, comprising: a) providing microfluidic device comprising: (i) a microchannel comprising a PDMS patterned surface disposed within the microchannel, (ii) a sulfo-SANPAH crosslinker comprising an UV light reactive portion and a chemically reactive portion, (iii) a source of UV light, and (iv) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel; (b) exposing the UV light reactive portion to the source of UV light; (c) covalently attaching one or more extracellular matrix proteins to the chemically reactive portion of the sulfo-SANPAH crosslinker so as to create a treated patterned surface; d) seeding viable cells on said extracellular matrix proteins so as to create attached viable cells; (e) flowing said fluid from said fluid source through said microchannel so as to create flow conditions; and (f) culturing said attached viable cells with said microfluidic device for at least 7 days (See claim 24) wherein said attached cells such that said cells remain attached and viable or functional for at least 7 days (See claims 25-26), or for at least 14 
Levner et al. (III) also claims:
A method of culturing cells, comprising: a) providing a microfluidic device comprising (i) a microchannel, ii) a sulfo-SANPAH crosslinker comprising a light reactive portion and a chemically reactive portion, (iii) a source of UV light, and (iv) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel; b) masking a portion said patterned surface to create a selected area or pattern; c) irradiating the selected area or pattern with the source of UV light in the presence of the sulfo-SANPAH crosslinker such that the UV light reactive portion covalently attaches to the selected area; d) covalently attaching one or more extracellular matrix proteins to the chemically reactive portion of the sulfo-SANPAH crosslinker; e) putting said microfluidic device into storage; (f) seeding viable cells on the treated surface after storage so as to create attached cells; (g) flowing the fluid from the fluid source through the microchannel so as to create flow conditions, and (h) culturing said attached cells under the flow conditions such that the attached cells remain attached and viable for at least 7 days (See claim 31).  The storage is a wet (See claim 34) or dry (See claim 35) storage wherein the storing comprises storing in a vapor proof packaging (See claim 36).  The patterned surface is a linear patterned surface (See claim 37).  The microfluidic device further comprises a membrane (See claim 29) that comprises a surface (See claim 30).  
Levner et al. (III) also claims:
A method of culturing cells, comprising: a) providing a microfluidic device comprising: (i) a microchannel comprising a PDMS selected area or pattern disposed within the microchannel, (ii) a sulfo-SANPAH crosslinker comprising an UV light reactive portion and a chemically reactive portion, (iii) a source of UV light, and (iv) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel; (b) covalently attaching one or more proteins or peptides to a chemically reactive portion of the sulfo-SANPAH crosslinker; (c) seeding viable cells having contractile capability on the one or more proteins or peptides so as to create attached cells having a contractile capability; (d) flowing the fluid from the fluid source through the microchannel so as to create flow conditions; (e) growing the attached cells having contractile capability along the selected area or pattern 
Additionally, for claims 7, 9, 12-14, 17, and 20, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘339 application teaches that the one or more peptides can be RGD peptides (See Levner specification, pg. 2, lines 29-30), teaches that the cells can be hepatocytes, and more specifically, dog hepatocytes (See Levner specification, pg. 5, lines 1-10), and teaches that the method further comprises (e) assessing viability by measuring the level of activity of one or more cellular enzymes such as a CYP enzyme (See Levner specification, pg. 4, lines 27-29).  Therefore, the ‘339 claimed method is not patentably distinct from the instantly claimed method.

15/648,306
Levner et al. (IV) claims:
a method of culturing cells, comprising: a) providing: i) a microfluidic device comprising a microchannel and a PDMS surface disposed within said microchannel, (ii) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel; and (iii) a source of UV light; (b) exposing the surface to UV light from the source of UV light thereby covalently attaching a UV-light linked moiety of an sulfo-SANPAH conjugate to the surface; (c) covalently attaching one or more extracellular matrix proteins to a chemically reactive portion of the sulfo-SANPAH conjugate; (d) seeding viable cells on said extracellular matrix proteins so as to create attached cells; e) flowing fluid from said fluid source through said microchannel so as to create flow conditions; and f) culturing said attached cells under the flow conditions such that said cells remain attached and viable for at least 7 days (See claim 1) wherein said attached cells such that said cells remain attached and viable for at least 14 days (See claim 3), or functional for at least 7 days or 14 days (See claims 4-5).  Levner et al. (IV) also claims where the method further comprise step (g) assessing viability by measuring the level of activity of one or more cellular enzymes (See claim 14) where the cellular enzyme is a CYP enzyme (See claim 15).
Levner et al. (IV) claims:
a method of culturing cells, comprising: a) providing: i) a microfluidic device comprising a microchannel and a PDMS surface disposed within said microchannel, (ii) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel; (iii) viable hepatocyte cells and a collagen, and (iv) a source of UV light and a sulfo-SANPAH crosslinker; (b) exposing the plasma treated surface to UV light from the source of UV light thereby covalently attaching the treated surface to a UV-light linked moiety of the sulfo-SANPAH crosslinker; (c) covalently attaching the collagen to a chemically reactive portion of the crosslinker; (d) seeding the viable hepatocyte cells on said collagen so as to create attached hepatocyte cells; e) flowing fluid from said fluid source through said microchannel so as to create flow conditions; and f) culturing said attached hepatocyte cells under the flow conditions such that said hepatocyte cells remain attached and viable for at least 7 days (See 
Levner et al. (IV) also claims where said PDMS surface comprising a microchannel and a porous membrane (See claim 32).  Levner et al. (IV) also claims where the cells are hepatocytes (See claim 13).  Moreover, Levner et al. claims where the one or more proteins is collagen (See claim 18), a mixture of collagen type I, fibronectin and collagen type IV (See claim 19), a peptide comprising a RGD motif (See claim 20), or where collagen is collagen type I or IV (See claim 53).  
Additionally, for claim 12, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘306 application teaches that the hepatocytes can be dog hepatocytes (See Levner specification, pg. 5, lines 9-10).  Therefore, the ‘306 claimed method is not patentably distinct from the instantly claimed method.

15/648,352
Levner et al. (V) claims a microfluidic device for culturing cells, comprising a) a plasma treated PDMS membrane surface comprising a micropattern disposed within the microchannel, (b) an sulfo-
Additionally, for claims 7, 9, 12-14, 17, and 20, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘352 application teaches methods of using the claimed microfluidic device which is identical to the instantly claimed method of culturing cells (See Levner specification, pg. 2, lines 16-23), teaches that the one or more peptides can be RGD peptides (See Levner specification, pg. 2, lines 29-30) or collagen (See Levner specification, pg. 2, line 27), teaches that the cells can be hepatocytes, and more specifically, dog hepatocytes (See Levner specification, pg. 5, lines 1-10), teaches that the method further comprises (e) assessing viability by measuring the level of activity of one or more cellular enzymes such as a CYP enzyme (See Levner specification, pg. 4, lines 27-29), and teaches wherein the surface is plasma treated prior to step (b) (See Levner specification, pg. 4, lines 17-19).  Therefore, the ‘352 claimed invention is not patentably distinct from the instantly claimed method.
	These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until the instant claims are allowed (See Applicants Response received on 12/28/21, pg. 10).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections be held in abeyance until the instant claims are allowed is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654